Mr. Justice Steele
delivered the opinion of the court.
From the judgment of a justice of the peace of El Paso county an appeal was taken to the county court, and from the judgment of the county court an appeal was taken to the court of appeals. Upon motion of the appellant the cause was transferred to this court. The amount of the judgment is $113.75; and the controlling questions for our consideration are whether the person for whose benefit an appeal bond is given may maintain an action before a justice of the peace in his own name, under the provision of the code which requires that, “Every action shall be prosecuted in the name of the real party in interest, except as otherwise provided in this act,” or whether the rule of the common law, that the obligee only of a bond can maintain the action, shall prevail; and also, whether upon appeal to the county court, the code of civil procedure or section 2689, Milis’.Annotated Statutes, determines the rights of the parties. It is apparent from the foregoing that we should' have no jurisdiction to entertain an appeal from the judgment *279of the county court, and it follows that wé cannot review the case when transferred from the court of appeals. -
In the recent case of Litch v. The People, 28 Colo. 480, it was decided that, “The supreme court has no jurisdiction to review a cause transferred from the court of appeals unless it would have jurisdiction of the cause if brought to the supreme court direct from the trial court by the same procedure adopted in taking it to the court of appeals.”
The case is remanded to the court of appeals.

Remanded.